In an action to recover damages for personal injuries, etc., the defendant Mill Basin Marine, Inc., d/b/a Kings Plaza Marina, appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated May 13, 1996, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed, on the law, with one bill of costs, the motion is granted, the complaint and all cross claims insofar as asserted against the appellant are dismissed, and the action against the remaining defendant is severed.
The infant plaintiff was bitten by a dog owned by the defendant George Grivas. The incident occurred on the houseboat where Grivas resided, which was moored at a slip Grivas rented from the appellant. We conclude that the appellant’s motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it should have been granted. The plaintiffs failed to demonstrate that the breach of a duty, if any, owed to them by the appellant was a proximate cause of the infant plaintiffs injury (see, Ventricelli v Kinney Sys. Rent A Car, 45 NY2d 950, 952). O’Brien, J. P., Sullivan, Altman and McGinity, JJ., concur.